DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 22-28, 30, and 32-34 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/04/2021 are acknowledged.  Claim 33 is amended.  Claims under consideration in the instant office action are claims 22-28, 30, and 32-34.
 Applicants' arguments, filed 10/04/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Election/Restrictions
Claims 22-26, 28, 30, and 32-34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 27, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/20/2015 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a dosage system comprising iron and an agent to mitigate one or more gastrointestinal adverse effects of unabsorbed iron, wherein the iron is not in a controlled release form,
and wherein the ion‐chelating compound is not complexed with iron.
The closest prior art found, deVries teaches oral nutritional supplements which contain two or more forms of iron (see abstract). deVries teaches such compositions comprising 1‐100 mg of iron, and it would be implicit to one of ordinary skill in the art to formulate other minerals in similar amounts (col. 10, lines 51‐56). deVries teaches other minerals can be formulated with iron, such as zinc (col. 15, lines 8‐24). deVries teaches iron in the form of ferric aspartate (claim 13).
However, deVries does not teach formulating a composition further comprising an ion‐chelating compound wherein the ion‐chelating compound is not complexed with iron, or a companion composition comprising an ion‐chelating compound. deVries does not teach formulating iron and an ion‐chelating compound wherein the ion‐chelating compound is present with iron at between about a 1:1 to about a 3:1 molar ratio for any purpose, and specifically for the purpose of capturing excess iron that is present distal to the primary site of iron absorption in the duodenum. One of ordinary skill in the art would not be motivated to formulate iron with an uncomplexed ion‐chelating compound in the same .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22-28, 30, and 32-34 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629